Affirmed and Opinion filed September 11, 2003








Affirmed and Opinion filed September 11, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-01230-CR
____________
 
JERRY LEE MCKNIGHT, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 262nd District Court
Harris County, Texas
Trial Court Cause No. 917,868
 

 
M
E M O R A N D U M   O P I N I O N
Appellant entered a plea of not guilty to the offense of
possession of a controlled substance.  On
November 20, 2002, the trial court sentenced appellant to confinement for two
years in a State Jail. 




Appellant=s appointed counsel filed a brief in which he concludes the
appeal is wholly frivolous and without merit. 
The brief meets the requirements of Anders v. California, 386
U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), by
presenting a professional evaluation of the record demonstrating why there are
no arguable grounds to be advanced.  See
High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).
A copy of counsel=s brief was delivered to
appellant.  Appellant was advised of the
right to examine the appellate record and file a pro se response.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim.
App. 1991).  As of this date, no pro se
response has been filed.
We have carefully reviewed the record and counsel=s brief and agree the appeal is
wholly frivolous and without merit.  Further,
we find no reversible error in the record. 
A discussion of the brief would add nothing to the jurisprudence of the
state.
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Opinion
filed September 11, 2003.
Panel consists of Justices
Edelman, Frost, and Guzman.
Do Not Publish C Tex. R.
App. P. 47.2(b).